Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 1 of 20 PageID# 67



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division

UNITED STATES OF AMERICA                           )
                                                   )
               v.                                  )
                                                   )
PETER RAFAEL DZIBINSKI DEBBINS,                    )   Case No. 1:20-CR-193
     a/k/a "Ikar Lesnikov,"                        )
                                                   )
       Defendant.                                  )



         DECLARATION         OF SPECIAL AGENT PATRICK               M. LUECKENHOFF

       I, Patrick M. Lueckenhoff, hereby declare and state as follows:

        1.     I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since November 2018. During this time, I have received training at the FBI Academy

located in Quantico, Virginia, to include training on investigative methods and training specific

to counterintelligence and espionage investigations.   I currently am assigned to investigate

counterintelligence and espionage matters. Based on my experience and training, I am familiar

with efforts used to unlawfully collect and disseminate sensitive government information,

including national defense information.

       2.      In the course of my duties as an FBI Special Agent, I have become familiar with

the evidence and charge in the case of United States v. Peter Rafael Dzibinski Debbins, Case No.

1:20-CR-193, pending in the United States District Court for the Eastern District of Virginia. I

make this declaration for the limited purpose of providing the Court with certain materials to

consider in determining whether to order the defendant's detention pending trial.

       3.      This declaration does not set forth all of my knowledge about this matter. The

statements in this declaration are based on my personal observations (including my participation
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 2 of 20 PageID# 68



in interviews with the defendant), information obtained from other law enforcement agents, and

information obtained through legal process and from other governmental agencies.

        4.      Exhibit 1 is a copy of a written statement that I observed the defendant draft

during an interview with the FBI on July 11, 2019. The FBI applied the declassification stamp

on the top right comer of page 1 and the redactions on page 2 to remove classified information.

Otherwise, Exhibit 1 is a true and correct of the statement drafted by the defendant on July 11,

2019.

        5.      Exhibit 2 is a copy of a "Constituent Service Request Form" for a U.S. Senator,

dated December 20,2019, which the FBI obtained through a search warrant that it executed on

one of Deb bins's email accounts, peter.debbins@gmail.com.      The form was attached to an email

sent from Debbins's account on December 20,2019.        The Government has redacted personally

identifiable information and telephone numbers on the form. Otherwise, Exhibit 2 is a true and

correct copy of the Constituent Service Request Form.

        6.      Exhibit 3 is a copy of an excerpt of a Questionnaire for National Security

Positions (commonly known as an SF-86) that the defendant submitted to the U.S. Government

in or around January 2014. On the form, Debbins disclosed that his "wife is the registered owner

of the apartment in which her parents live in ... Chelyabinsk, Russia." The Government has

redacted the address of the apartment to protect personally identifiable information.   Otherwise,

Exhibit 3 is a true and correct copy of page 53 of the SF-86 submitted by the defendant in

January 2014.

        7.      Exhibit 4 is a copy of a resume that the FBI obtained through a search warrant

that it executed on one of Debbins's email accounts.peter.debbins@gmail.com.        The resume was

attached to an email sent from Debbins's account on March 8, 2020. The Government has



                                                 2
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 3 of 20 PageID# 69



redacted telephone numbers on the form. Otherwise, Exhibit 4 is a true and correct copy of the

resume.

          8.   I declare under penalty of perjury that the foregoing is true and correct.


Executed on August 26, 2020



                                                          (12; ~                    M. Lueckenhoff
                                                                                     Special Agent
                                                                    Federal Bureau of Investigation




                                                 3
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 4 of 20 PageID# 70
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 5 of 20 PageID# 71
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 6 of 20 PageID# 72
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 7 of 20 PageID# 73
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 8 of 20 PageID# 74
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 9 of 20 PageID# 75
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 10 of 20 PageID# 76
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 11 of 20 PageID# 77
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 12 of 20 PageID# 78
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 13 of 20 PageID# 79
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 14 of 20 PageID# 80
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 15 of 20 PageID# 81
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 16 of 20 PageID# 82
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 17 of 20 PageID# 83
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 18 of 20 PageID# 84
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 19 of 20 PageID# 85
Case 1:20-cr-00193-CMH Document 21-1 Filed 08/27/20 Page 20 of 20 PageID# 86
